Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Two distinctions are worth clarifying.  
First, it is important to note the distinction between thresholds and goals.  For purposes of the present discussion, thresholds can be understood as critical levels the exceeding of which triggers or generates a notification for the user.  The notification (and the threshold that is used to determine when to generate the notification) serve the goal of encouraging the user to engage in more non-sedentary activity (i.e., less sedentary activity).
Second, it is also important to clarify the distinction between sedentary and non-sedentary activity.   For Luna, this distinction is fundamental.  For example, Luna classifies all activities—including what is called “quasi-sedentary activity”—as ultimately either sedentary or non-sedentary.  While quasi-sedentary activities have characteristics of sedentary and non-sedentary activities, as Luna discloses (and Applicant correctly observes), Luna teaches that “sedentary activity manager 2010 … and can be further configured to classify the "quasi-sedentary" activity as either a "non-sedentary" activity  … or a "sedentary" activity.”  See [0122].  Therefore, as a fundamental distinction, what is ultimately not sedentary (e.g., possibly some quasi-sedentary activity) is necessarily non-sedentary.  Stated tautologically, what is not sedentary is non-sedentary.     
Now, with these two important distinctions in mind—thresholds/goals and sedentary/non-sedentary, it is critical to appreciate that Luna teaches a this threshold-based determination of when to generate a notification to the user based on both sedentary and non-sedentary data.  (Again, as discussed above, this threshold-based determination serves the goal of encouraging the user to engage in non-sedentary activity.)   For example, Luna teaches that a quasi-sedentary activity would be classified as a sedentary activity if the user has failed to engage in sufficient non-sedentary activity in an earlier window of time or time period.   See, e.g., [0122] (“…  whereas if the user fails to engage in sufficient physical activity, then restive activities are classified as sedentary.”).  As Final Action (09/11/2020) states, “nothing in the Luna reference teaches or suggests that the notifications are based only on sedentary activity.”  See Final Action at 3 (emphasis in original).
However, the instant invention seems to disclose that only non-sedentary activity figures in the threshold-based determination of whether to generate the notification to the user.   See, e.g., [0068] (“ … the state of the user has changed from sedentary to non-sedentary for the threshold period of time …”); [0075] (“ … the user is notified through the wearable electronic device upon detection that the user has been sedentary for a threshold amount of time.”).  See also Fig. 5.    
Therefore, the feature that distinguishes the instant invention from that of Luna, the closest prior art, is the instant invention determines whether to generate the notification to the user by considering only sedentary data while Luna’s invention considers both sedentary and non-sedentary data.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792